DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 20170032733).
As to claim 1, Jang discloses a scan driver [abstract], comprising: 
a first power line (a first power supply line that supplies a gate-on voltage) [para. 53, 63, & 141] configured to supply a first voltage signal; 
a second power line (a second power supply line that supplies a gate-off voltage) [para. 53, 63, & 142] configured to supply a second voltage signal having a lower voltage level than the first voltage signal [para. 53, 63, & 141-142]; 
a pull-up transistor (pull-up tft Tu) [figs. 13-14 & 19-20]  configured to output a corresponding clock signal (output clock clkn) [figs. 13-14 & 19-20], among multiple clock signals (carry clock clkc & output clock clkn) [figs. 13-14 & 19-20], as a scan signal in response to a logic state of a first node (q node) [figs. 13-14 & 19-20 & para. 112 & 99-102]; 
a pull-down transistor (pull-down tft Td) [figs. 13-14 & 19-20] configured to output the second voltage signal from the second power line as the scan signal in response to a logic state of a second node (qb node) [figs. 13-14 & 19-20 & para. 112 & 99-102]; 
an inverter (inverter 4) [figs. 13-14 & para. 108] configured such that an input terminal thereof is coupled to the first node (q node) [figs. 13-14 & para. 108], an output terminal (qb node) [figs. 13-14 & para. 108] thereof is coupled to the second node, and a power terminal (Vh) [figs. 13-14 & para. 108] thereof is coupled to the first power line and the second power line (VL) [figs. 13-14 & para. 108]; and 
a first light-blocking film (light shielding layer LS) [figs. 13-14 & 19-20 & para. 112 & 99-102]  overlapping the pull-up transistor or the pull-down transistor [figs. 8 & 19-20], and configured to receive the second voltage signal from the second power line and the corresponding clock signal [figs. 13-14 & 19-20 & para. 112 & 99-102].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Seo et al. 			(US 20150187860).
Jang et al. 			(US 20160322116).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694